Plaintiff in error was convicted on an information charging the unlawful possession of intoxicating liquor, and in accordance with the verdict of the jury was sentenced to pay a fine of $300 and imprisonment in the county jail for 60 days.
The evidence for the state shows that appellant was arrested at her rooming house while selling whisky *Page 328 
to several patrons of the place, having about a gallon of whisky in her hands at the time.
The testimony of the witnesses for the state is practically undisputed.
No briefs have been filed, from which we may conclude that there is no material error shown by the record. The information was sufficient; the instructions were fair. The judgment of the lower court is therefore affirmed.
EDWARDS and DAVENPORT, JJ., concur.